                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)

                                   NOTICE OF FILING

         The foregoing, contains supplemental materials, namely exhibits, related to
Defendant’s Appendix to Local Civil Rule 56.1 Statement of Undisputed Material Facts. [DE
29.]
                                          Respectfully submitted,

                                          Analytical Grammar, Inc.

                                          By its attorneys:

Signed: July 17, 2020                     /s/ Dan Booth
                                          Dan Booth
                                          Dan Booth Law LLC
                                          60 Thoreau Street, #121
                                          Concord, MA 01742
                                          dan@danboothlaw.com
                                          Local Civil Rule 83.1(e) Special Appearance

                                          Christopher M. Thomas
                                          N.C. State Bar No. 31834
                                          christhomas@parkerpoe.com
                                          Parker Poe Adams & Bernstein LLP
                                          PNC Plaza
                                          301 Fayetteville Street, Suite 1400 (27601)
                                          P.O. Box 389
                                          Raleigh, North Carolina 27602-0389
                                          Telephone: (919) 835-4626
                                          Facsimile: (919) 834-4564
                                          Local Civil Rule 83.1(d) Counsel



PPAB 5720354v1                         1
           Case 5:19-cv-00249-FL Document 30 Filed 07/17/20 Page 1 of 2
                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true copy of the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

                                          Albert P. Allan
                                  ALLAN LAW FIRM, PLLC
                                   435 East Morehead Street
                                       Charlotte, NC 28202
                               Email: alallan@allaniplitigation.com



This the 17th day of July, 2020.

                                             /s/ Dan Booth
                                             Dan Booth
                                             Dan Booth Law LLC
                                             60 Thoreau Street, #121
                                             Concord, MA 01742
                                             dan@danboothlaw.com
                                             Local Civil Rule 83.1(e) Special Appearance

                                             Christopher M. Thomas
                                             N.C. State Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Parker Poe Adams & Bernstein LLP
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone: (919) 835-4626
                                             Facsimile: (919) 834-4564
                                             Local Civil Rule 83.1(d) Counsel




PPAB 5720354v1                         2
           Case 5:19-cv-00249-FL Document 30 Filed 07/17/20 Page 2 of 2
